DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to communication received on 07/12/2022. Claims 1-5, and 7-21 are pending of which claims 1, 3-5, 7, 13, and 21

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 20 are are rejected under 35 U.S.C. 103 as being unpatentable over Baid US 2022/0070250, and further in view of McKee US 2021/0397466.
Regarding claim 1, Baid teaches a method for identifying network resources related to a first intent-based Application Programming Interface (API) request for a service to be implemented for a network, the method comprising: at an API server
 ["Service meshes may be managed by Kubernetes, an application programming interface (API), that orchestrates microservice resources. ", ¶35]
 receiving a second API request for a resource selector(CRO) relating to the requested service that specifies (1) sets of criteria for identifying network resources related to the requested service and (2) sets of queries for retrieving information associated with network resources identified by the sets of criteria( a CROs having one or more CRDs that allow identifying  name and other information for an external entity, an external entity being the device upon which resources can be deployed and user, ¶s 12,35,48, 62)  
["The method also includes creating, in response to receiving the request from the consumer entity, a custom resource object for the service provided by the external entity. The custom resource object includes custom resource definitions that define characteristics of the service and routing requirements for communications with the service. The method also includes providing the custom resource object to a Kubernetes control plane that manages network resources of the service mesh network and instructs the Kubernetes control plane to dynamically create one or more service mesh network resources for the custom resource object and configuring the one or more service mesh network resources using the custom resource definitions. The method also includes enabling communications from the consumer entity to access the service provided by the external entity by using the one or more service mesh network resources.", ¶12]
["Service meshes may be managed by Kubernetes, an application programming interface (API), that orchestrates microservice resources. ", ¶35]
[“A CRO 14 may be a new type of object associated with an external entity 112 for use with the Kubernetes control plane 108. CROs 14 may be different from the native resource objects used by the Kubernetes control plane 108. CROs 14 may include custom resource definitions that define what items are required for the CRO 14.”, ¶48]

[“At 314, agent 114 may send a create message to the Kubernetes control plane 108 to create a new set of Custom Resource Definition(s) CRDs for a new CRO 14 for the external entity 112. The create message may include any custom definitions for the CRO 14. For example, agent 114 may identify details to include for the CRO 14, such as, but not limited to, the name of the external entity 112 and/or information about an annotation owners for the CRO. Each CRO 14 may have different CRDs. Thus, each CRO 14 may be designed specifically for different external entities 112. Kubernetes control plane 108 may create a new CRO 14 for the external entity 112 with the set of Custom Resource Definition(s) CRDs provided by agent 114.”, ¶62]
identifying, based on the sets of criteria, a set of network resources related to the requested first service; and(external host/peers providing resources upon services/application are deployed are discovered and registered, ¶s 41,46 ) 
["The methods and systems may create and/or configure service mesh network resources the newly created custom resource objects and may use the service mesh network resources to communicate with the external hosts. The methods and systems may program the route for the newly discovered external hosts within the service mesh prior to communicating with the external hosts. As such, the methods and systems may enable the configuration of service mesh network resources on the fly for newly discovered peers prior to communicating with the external hosts.", ¶41]
["Service mesh 106 may include an agent 114 that may be used to create custom resource objects (CROs) 14 for newly discovered external entities 112 (FIG. 1). In an implementation, the external entities 112 may be peer network functions (NF). NFs may be dynamically discovered through a network repository function (NRF).", ¶46]

populating an endpoint data structure with (1) a group of network resources in the identified set of related network resources and (2) information retrieved using queries in the sets of queries, wherein the set of endpoint data structures are used to identify network resources used to implement the requested service(orchestrator user CRD and  identifies nodes to deployment services on the achieve the requirements/parameters of CRD, ¶s 12,30).
[“The method also includes creating, in response to receiving the request from the consumer entity, a custom resource object for the service provided by the external entity. The custom resource object includes custom resource definitions that define characteristics of the service and routing requirements for communications with the service. The method also includes providing the custom resource object to a Kubernetes control plane that manages network resources of the service mesh network and instructs the Kubernetes control plane to dynamically create one or more service mesh network resources for the custom resource object and configuring the one or more service mesh network resources using the custom resource definitions. The method also includes enabling communications from the consumer entity to access the service provided by the external entity by using the one or more service mesh network resources.”, ¶12]

["The microservice may be deployed to run on a cluster of virtual machines and Kubernetes may schedule containers to run on those virtual machines based on their available compute resources and the resource requirements of each container. Containers may be grouped together and scaled, as necessary. The microservice may also be deployed to run on a bare metal server and Kubernetes may schedule containers to run on the bare metal server. Kubernetes may also automatically manage service discovery, incorporate load balancing, tracks resource allocation, and may scale based on compute utilization. Kubernetes may use native resource objects to perform these functions. Kubernetes may receive information, for example, through different yaml files. Kubernetes may use the information received to allocate one or more microservice resources to the external entities for providing one or more services to consumer entities that may want to use the services.", ¶35]

Baid teaches use of a CRD to deploy resources including where such resources comprise a an endpoint group of resources (Baid,¶43 cluster of virtual machines). Baid thus implies the CRD defines an endpoint group i.e. cluster of nodes/resources. Even if it Baid does not specifically teach populating an endpoint data structure to include (1) a defined endpoint group that comprises a group of network resources from the identified set of related network resources and (2) information about the network resources in the group of network resources, wherein each network resource in the network-resource group serves as an endpoint for providing the first service, and, providing data about the defined endpoint group to a set of service engine controllers that configure a set of service machines to provide a second service for the defined endpoint group. McKee in the same field of endeavor teaches a system for container deployment using CRDs. McKee teaches populating an endpoint data structure to include (1) a defined endpoint group that comprises a group of network resources from the identified set of related network resources CRD can define singe machine or a cluster of machines, ¶37).
[" According to one embodiment, creation of a cluster involves selection or input of cluster information 305 (e.g., in the form of a cluster blueprint (e.g., cluster blueprint 105)) via a CaaS SaaS portal (e.g., container SaaS portal 130). The CaaS SaaS portal may control the CaaS controller 360 via API calls (e.g., kubectl API calls) to the API server 370. In the present example, the API server 370 provides Custom Resource Definitions (CRDs) (e.g., cluster CRD(s) 372 and machine CRD(s)) for various objects supported by the managed container service, including, for example, a cluster, a machine, a machine set, and a machine deployment. Depending upon the particular implementation, the CRDs may be based on Kubernetes community “Cluster API” CRDs.", ¶37]
 and (2) information about the network resources in the group of network resources(info regarding the cluster defined in cluster CRDs, ¶21) .
["As used herein “cluster information” generally refers to information indicative of resources desired for a cluster. In some embodiments, cluster information may include a specification from bare metal aspects to container application aspects. For example, aspects specified by cluster information may include overall cluster parameters, machine type, networking features, storage specifications, and service definitions. In various embodiments described herein, the cluster information may be represented in the form of a cluster blueprint, which may be used to define the cluster specifics including compute, storage and networking and how these are to be assembled to build a complete functional cluster (e.g., Kubernetes or Docker).", ¶21]

 wherein each network resource in the network-resource group serves as an endpoint for providing the first service(worker node is an instance of a node providing a service as part of a cluster, ¶43), 
[" FIG. 5 illustrates data associated with a blueprint item 500 of a blueprint meta-language or schema in accordance with an example embodiment. The blueprint item 500 may declaratively describe the desired cluster, for example, including master and worker node sizes, amounts, and quality attributes (e.g., availability and performance). Cluster blueprints may also define required storage and networking characteristics as well as other curated services to deploy, for example, cluster and workload observability services. Depending upon the particular implementation, cluster blueprints may also include service-specific representations of desired state as well as other well-known representations (e.g., Terraform infrastructure plans).", ¶43]
, 
providing data about the defined endpoint group to a set of service engine controllers that configure a set of service machines to provide a second service for the defined endpoint group(Baid ¶44 teaches orchestrator using CRD handles deployment of load balancers and other services to support the deployed resources, when the resources is  cluster as taught by McKee the combination of Baid/Mckee would result in an orchestrator deploying load balancer for a deployed cluster). 
[“Service meshes may be managed by Kubernetes, an application programming interface (API), that orchestrates microservice resources. The microservice may be deployed to run on a cluster of virtual machines and Kubernetes may schedule containers to run on those virtual machines based on their available compute resources and the resource requirements of each container. Containers may be grouped together and scaled, as necessary. The microservice may also be deployed to run on a bare metal server and Kubernetes may schedule containers to run on the bare metal server. Kubernetes may also automatically manage service discovery, incorporate load balancing, tracks resource allocation, and may scale based on compute utilization. Kubernetes may use native resource objects to perform these functions. Kubernetes may receive information, for example, through different yaml files. Kubernetes may use the information received to allocate one or more microservice resources to the external entities for providing one or more services to consumer entities that may want to use the services.”, ¶35]

It would have been obvious to a person of ordinary skill in the art at the time of the effective filing of the instant application to modify Baid with a CRD defining a cluster as taught by Baid. The reason for this modification would be to provide more efficient deployment of a service cluster.
Regarding claim 2, Baid teaches wherein the resource selector is a network resource type defined by a custom resource definition (CRD) and the second API references the resource selector CRD.
[“At 612, method 600 may include creating service mesh resources for the CRO. Controller 116 may receive the CRO 14 and may instruct Kubernetes control plane 108 to create one or more service mesh network resources 20 for the CRO 14. Service mesh network resources 20 may include, but are not limited to, service entry, virtual services, destination rules, route rules, gateways, and/or quotas. Kubernetes control plane 108 may configure proxies and/or agents with the correct configurations for the service mesh network resources 20. For example, Kubernetes control plane 108 may use the custom resource definitions in the CRO 14 in determining the configurations for the service mesh network resource 20. As such, Kubernetes control plane 108 may configure a route for the newly discovered external entity 112 within service mesh 106 on the fly.", ¶104]

Regarding claim 3, Baid teaches wherein the API server deploys the requested resource collector and a resource selector controller is deployed to monitor the deployed resource selector.
["At 320, controller 116 may send a create Istio network resources message to Kubernetes control plane 108. Controller 116 may wake up upon receiving the CRO 14 and may instruct Kubernetes control plane 108 to create one or more Istio network resources for CRO 14. Istio resources may include, but are not limited to, service entry, virtual services, destination rules, route rules, gateways, and/or quotas. Kubernetes control plane 108 may configure proxies and/or agents with the correct configurations for the Istio network resources.", ¶65]

["At 324, controller 116 may receive a status ready message from Kubernetes control plane 108 in response to the completion of the configuration of the Istio network resources for CRO 14. In addition, at 326, Kubernetes control plane 108 may send a notification to agent 114 in response to the completion of the configuration of Istio resources for CRO 14. As such, agent 114 may receive a notification indicating that the status of the CRO 14 for the external entity 112 is ready.", ¶67]

Regarding claim 4, Baid teaches wherein the API server receives the first intent-based API request and the second API request from a user, and the resource selector controller: receives the second API request from the API server; generates a registration for notification of events related to network resources related to the sets of criteria; and sends the generated registration to the API server, wherein identifying the set of network resources related to the requested  first service is based on the received registration(watch message allows monitoring of event associated with a network resource, ¶64).
[" At 318, agent 114 may send a watch message to Kubernetes control plane 108 to start monitoring a status of the CRO 14 for external entity 112. The watch message may allow agent 114 to receive notifications on any updates relating to changes of the CRO 14 for external entity 112. If consumer entity 102 starts communicating with external entity 112 prior to the service mesh 106 being configured, the communication may fail. The watch message may prevent consumer entity 102 from communicating with the external entity 112 prior to the service mesh 106 being configured with the correct resources for the CRO 14.", ¶64]

Regarding claim 5, Baid teaches wherein the identified set of related network resources is sent to the resource selector controller, the resource selector controller performs queries in the sets of queries on the identified set of network resources, 

["Controller 116 may send a request to the Kubernetes control plane 108 to create one or more service mesh network resources 20 for the CRO 14. Service mesh resources 20 may include, but are not limited to, service entry, virtual services, destination rules, route rules, gateways, and/or quotas. Kubernetes control plane 108 may configure proxies and/or agents with the correct configurations for the service mesh network resources 20. For example, Kubernetes control plane 108 may use custom resource definitions from the CRO 14 to configure the service mesh network resources 20. The service mesh resources 20 may be used by consumer entity 102 to communicate with the external entity 112 and access or otherwise use a service 10 provided by the external entity 112.", ¶50]

and populating the endpoint data structures comprises populating the endpoint data structures based on receiving at least one of an Endpoints API request and an EndpointSlice API request generated based on the identified set of network resources and the results of the queries performed by the resource selector controller(CROs are created for external entities that provide compute resources(i.e. endpoints )via API calls , ¶46-48)
[“Service mesh 106 may include an agent 114 that may be used to create custom resource objects (CROs) 14 for newly discovered external entities 112 (FIG. 1). In an implementation, the external entities 112 may be peer network functions (NF). NFs may be dynamically discovered through a network repository function (NRF).”, ¶46]

[“ Agent 114 may expose one or more APIs to consumer entity 102 and consumer entity 102 may call the APIs in response to discovering one or more external entities 112 and/or the services provided by the external entities 112. Agent 114 may create new CROs for one or more external entities 112 in response to API calls generated by one or more consumer entities 102.”, ¶47]

[“A CRO 14 may be a new type of object associated with an external entity 112 for use with the Kubernetes control plane 108. CROs 14 may be different from the native resource objects used by the Kubernetes control plane 108. CROs 14 may include custom resource definitions that define what items are required for the CRO 14. Example of custom resource definitions may include, but are not limited to, host presence, annotation owner presence, host information, routing information, and/or timeout information. The custom resource definitions may be specific to the services 10 and/or the external entity 112 or a use case. As such, different external entities 112 may have different custom resource definitions for the CROs 14 associated with the external entities 112.”, ¶48]


Regarding claim 7, McKee teaches wherein the set of service machines performs a load balancing operation to distribute received packets associated with the requested first service among the group of network resources in the defined endpoint data group.
[" According to one embodiment, creation of a cluster involves selection or input of cluster information 305 (e.g., in the form of a cluster blueprint (e.g., cluster blueprint 105)) via a CaaS SaaS portal (e.g., container SaaS portal 130). The CaaS SaaS portal may control the CaaS controller 360 via API calls (e.g., kubectl API calls) to the API server 370. In the present example, the API server 370 provides Custom Resource Definitions (CRDs) (e.g., cluster CRD(s) 372 and machine CRD(s)) for various objects supported by the managed container service, including, for example, a cluster, a machine, a machine set, and a machine deployment. Depending upon the particular implementation, the CRDs may be based on Kubernetes community “Cluster API” CRDs.", ¶37]

Regarding claim 20, Baid teaches wherein the network comprises a Kubernetes network and the identified set of network resources comprise a first network resource of a first type of Kubernetes network resource and a second network resource of a second type of non-native network resource.
[“Kubernetes control plane 108 may also automatically manages service discovery, incorporate load balancing, tracks resource allocation, and may scale based on compute utilization. Kubernetes control plane 108 may use native resource objects to perform these functions. In addition, Kubernetes control plane 108 may receive information, for example, through different yaml files. Kubernetes may use the information received to allocate one or more resources of the microservice 110 to the external entities 112 for providing one or more services 10 to consumer entities 102 that may want to use the services. For example, in the virtual machine implementation of the microservice 110, Kubernetes may allocate one or more virtual machines to the external entities 112 for providing one or more services 10.", ¶44]
[" A CRO 14 may be a new type of object associated with an external entity 112 for use with the Kubernetes control plane 108. CROs 14 may be different from the native resource objects used by the Kubernetes control plane 108. CROs 14 may include custom resource definitions that define what items are required for the CRO 14. Example of custom resource definitions may include, but are not limited to, host presence, annotation owner presence, host information, routing information, and/or timeout information. The custom resource definitions may be specific to the services 10 and/or the external entity 112 or a use case. As such, different external entities 112 may have different custom resource definitions for the CROs 14 associated with the external entities 112.", ¶48]

	
Claims 8-15 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Baid/McKee as applied to claim 1 above, and further in view of Maurskly US 2020/0409671.
Regarding claim 8, Baid/McKee do not teach wherein the specified sets of criteria comprise a set of type-specific criteria for each of a plurality of network resource types. Mazurskly in the same field of endeavor teaches a system for microservice deployment. Mazursky teaches wherein the specified sets of criteria comprise a set of type-specific criteria for each of a plurality of network resource types.
[" At a high level a provider is an application or other piece of software that provisions a requested resource. In the example of FIG. 1, a provider such as 160A, 160C, 160C is something that provides a particular resource type 170A, 170B, 170C. A user can specify a provider by specifying definitions of resources in a service descriptor. The logic of the provider is encapsulated within the provider 160A, 160B, 160C itself. In Kubernetes, a provider may be represented as a controller (that is, an active process) that is provisioning resources based on Kubernetes objects of a specific kind. Controllers in Kubernetes are either built-in controllers (that is, part of Kubernetes, shipped as a single program or docker image) or additional controllers built by third parties. Additional controllers are usually deployed in the Kubernetes cluster using the usual deployment mechanisms. Providers may work slightly differently for different container orchestration systems, but generally they will operate the same way.", ¶42]

It would have been obvious to a person of ordinary skill in the art at the time of the filing to modify Baid/McKee with a specific type of resources defined in the CRD as taught by Mazuskly. The reason for this modification would be to deploy custom resource type having the attributes and resources according to the needs of the customer entity.
Regarding claim 9, Mazurskly teaches wherein a set of type-specific criteria specified for a first network resource type in the plurality of network resource types is different from a set of type-specific criteria specified for a second network resource type in the plurality of network resource types(as discussed above a user can specify  a particular type of resource with a particular definition of resources, different type can have different resource definitions, ¶42).
[" At a high level a provider is an application or other piece of software that provisions a requested resource. In the example of FIG. 1, a provider such as 160A, 160C, 160C is something that provides a particular resource type 170A, 170B, 170C. A user can specify a provider by specifying definitions of resources in a service descriptor. The logic of the provider is encapsulated within the provider 160A, 160B, 160C itself. In Kubernetes, a provider may be represented as a controller (that is, an active process) that is provisioning resources based on Kubernetes objects of a specific kind. Controllers in Kubernetes are either built-in controllers (that is, part of Kubernetes, shipped as a single program or docker image) or additional controllers built by third parties. Additional controllers are usually deployed in the Kubernetes cluster using the usual deployment mechanisms. Providers may work slightly differently for different container orchestration systems, but generally they will operate the same way.", ¶42]

Regarding claim 10, Baid teaches wherein the network comprises a Kubernetes network and the plurality of network resource types comprises a non-native network resource type(CROs from CRDs are  non-native based, ¶48).
[" A CRO 14 may be a new type of object associated with an external entity 112 for use with the Kubernetes control plane 108. CROs 14 may be different from the native resource objects used by the Kubernetes control plane 108. CROs 14 may include custom resource definitions that define what items are required for the CRO 14. Example of custom resource definitions may include, but are not limited to, host presence, annotation owner presence, host information, routing information, and/or timeout information. The custom resource definitions may be specific to the services 10 and/or the external entity 112 or a use case. As such, different external entities 112 may have different custom resource definitions for the CROs 14 associated with the external entities 112.", ¶48]

Regarding claim 11, Baid teaches wherein the non-native network resource type is defined by a custom resource definition (CRD) that defines attributes of the non-native network resource type CROs from CRDs are  non-native based, ¶48).
[" A CRO 14 may be a new type of object associated with an external entity 112 for use with the Kubernetes control plane 108. CROs 14 may be different from the native resource objects used by the Kubernetes control plane 108. CROs 14 may include custom resource definitions that define what items are required for the CRO 14. Example of custom resource definitions may include, but are not limited to, host presence, annotation owner presence, host information, routing information, and/or timeout information. The custom resource definitions may be specific to the services 10 and/or the external entity 112 or a use case. As such, different external entities 112 may have different custom resource definitions for the CROs 14 associated with the external entities 112.", ¶48]

Regarding claim 12, Baid teaches wherein the set of type-specific criteria specified for the non- native network resource type comprises an attribute defined in the CRD.
[“Example of custom resource definitions may include, but are not limited to, host presence, annotation owner presence, host information, routing information, and/or timeout information. The custom resource definitions may be specific to the services 10 and/or the external entity 112 or a use case. As such, different external entities 112 may have different custom resource definitions for the CROs 14 associated with the external entities 112.”, ¶48]

Regarding claim 13, Mazurskly teaches wherein populating thr endpoint data structure further comprises populating the endpoint data structure with attribute information, for each network resource type included in the identified set of related network resources, based on the set of type-specific criteria used to identify the related network resources of the network resource type(¶42 specifying definitions of resources   see also Table 1, 5 for such attribute info).
["At a high level a provider is an application or other piece of software that provisions a requested resource. In the example of FIG. 1, a provider such as 160A, 160C, 160C is something that provides a particular resource type 170A, 170B, 170C. A user can specify a provider by specifying definitions of resources in a service descriptor. The logic of the provider is encapsulated within the provider 160A, 160B, 160C itself. In Kubernetes, a provider may be represented as a controller (that is, an active process) that is provisioning resources based on Kubernetes objects of a specific kind. Controllers in Kubernetes are either built-in controllers (that is, part of Kubernetes, shipped as a single program or docker image) or additional controllers built by third parties. Additional controllers are usually deployed in the Kubernetes cluster using the usual deployment mechanisms. Providers may work slightly differently for different container orchestration systems, but generally they will operate the same way.”, ¶s42]
 
and the attribute information for a particular network resource type comprises an API version, a kind, and a namespace associated with the set of type-specific criteria(¶59see also Table 5 ,kind, namespace, appVersion).
[“As part of the call 340 to the resource B autowiring function 316, the orchestration controller 314 passes the Bstate state object 302B. The defaults are resource type specific so in this case the defaults would be SQS specific. Typically the defaults for the resource are included in the call to the resource B autowiring function 316. Although the defaults for the resource type of resource B 322 are included in the B state state object 302B, the defaults would not have been applied yet even if they had been added earlier.”, ¶59]

Regarding claim 14, Mazurskly teaches, wherein a first set of type-specific criteria specifies a first API version, a first kind, and a first namespace, a second set of type-specific criteria specifies a second API version, a second kind, and a second namespace, and the first API version and first kind are different from the second API version and second kind, respectively, and the first namespace is the same as the second namespace(¶42 specifying definitions of resources   see also Table 1, 5 for such attribute info appVersion, namespace,  a second appversion namespace  is not explicitly stated but would understood to be possible as different resource type with different definitions of appVersion, namespace and other definitions are implied.)
["At a high level a provider is an application or other piece of software that provisions a requested resource. In the example of FIG. 1, a provider such as 160A, 160C, 160C is something that provides a particular resource type 170A, 170B, 170C. A user can specify a provider by specifying definitions of resources in a service descriptor. The logic of the provider is encapsulated within the provider 160A, 160B, 160C itself. In Kubernetes, a provider may be represented as a controller (that is, an active process) that is provisioning resources based on Kubernetes objects of a specific kind. Controllers in Kubernetes are either built-in controllers (that is, part of Kubernetes, shipped as a single program or docker image) or additional controllers built by third parties. Additional controllers are usually deployed in the Kubernetes cluster using the usual deployment mechanisms. Providers may work slightly differently for different container orchestration systems, but generally they will operate the same way.”, ¶s42]

Regarding claim 15, Baid does not teach wherein the sets of queries for retrieving information comprise a set of type-specific queries used to retrieve relevant information for each of a plurality of network resources types. Mazurskly in the same field of endeavor teaches a system for microservice deployment. Mazursky teaches wherein the sets of queries for retrieving information comprise a set of type-specific queries used to retrieve relevant information for each of a plurality of network resources types.
[":As part of the call 340 to the resource B autowiring function 316, the orchestration controller 314 passes the Bstate state object 302B. The defaults are resource type specific so in this case the defaults would be SQS specific. Typically the defaults for the resource are included in the call to the resource B autowiring function 316. Although the defaults for the resource type of resource B 322 are included in the B state state object 302B, the defaults would not have been applied yet even if they had been added earlier.", ¶59]

It would have been obvious to a person of ordinary skill in the art at the time of the filing to modify Baid/McKee with a specific type of resources defined in the CRD and corresponding queries for such specific type as taught by Mazuskly. The reason for this modification would be to determine custom resource fulfilling the service requested by a consumer in order deploy services having the attributes and resources according to the needs of the customer entity.
Regarding claims 17, Mazursky teaches wherein a first set of type-specific queries specified for a first network resource type in the plurality of network resource types is different from a second set of type-specific queries specified for a second network resource type in the plurality of network resource types(calls i.e queries are type specific thus each resource type can have at least one different calls/queries define for that resource type, ¶58,59, 62).
 ["In the example of FIG. 3, resource A 320 has dependencies on other resources within the same state object 302 (in this example resource B is a type of simple queue service (SQS)). The orchestration controller 314 may perform a topological sort on the graph of resources (which like application graph 132 in FIG. 1 in this example is provided at step 330) so that those resources that have no dependencies are processed first. The shapes returned by their autowiring functions (316, 318) is provided as input so the dependencies can represented as a list of tuples: [(resource A, shapesFrom(autowiringForBar(resource B))), . . . ]", ¶58]
["As part of the call 340 to the resource B autowiring function 316, the orchestration controller 314 passes the Bstate state object 302B. The defaults are resource type specific so in this case the defaults would be SQS specific. Typically the defaults for the resource are included in the call to the resource B autowiring function 316. Although the defaults for the resource type of resource B 322 are included in the B state state object 302B, the defaults would not have been applied yet even if they had been added earlier.", ¶59]
["As part of the call 342 to the resource A autowiring function 318, the orchestration controller 314 passes Astate state object 302A, the defaults for that resource type, and the shapes for resource B to the resource A autowiring function 318.", ¶62]

Regarding claim 18, Mazuskly teaches wherein a first query in the first set of type-specific queries and a second query in the second set of type-specific queries retrieve the same type of information(status can be obtained from multiple different resources such status being of a string type data status from different devices can be different but are all of the same data type, ¶75).
["The orchestration controller 314 calls autowiring functions for each resource (that is resource A 320 and resource B 322) to get aggregate status information for it. The orchestration controller 314 will call 410, 412 the autowiring function 316, 318 with the list of bundle resources the resource was bundled into. In this example, resource b is bundled into bundle resource Bobj2 304B and Bobj1 304C. For each of these bundle resource the status information from the bundle is included. As part of the calls 410, 412 to the corresponding autowiring function 316, 318 the orchestration controller 314 may include the status of any plugins or other tools.", ¶75]

Claims 16 is rejected under 35 U.S.C. 103 as being unpatentable over Baid//McKee/Mazursky as applied to claim 15 above, and further in view of Foskett US 2019/0079751.
Regarding claim 16, the combination of Baird/Mazursky has been discussed above with respect to claim 15. Baid further teaches wherein the network comprises a Kubernetes network and the plurality of network resource types comprises a non-native network resource type defined by a custom resource definition (CRD) that defines attributes of the non-native network resource type.
["In an implementation, a Kubernetes Operator may be provided that reacts to instances of registered Custom Resource Definition Objects (CROs). The custom configuration operator reacts to deployed CROs and any changes therein, to create, modify, and/or delete the set of Istio networking configuration resources in real-time. The operator pattern may extend the Kubernetes API server (control-plane) with a new set of Custom Resource Definition(s) or CRDs. The operator may watch the registered CROs in real-time and may react to any events, such as, create, delete, and/or modify, and may take the necessary action by operating on the respective Istio networking configuration resources. As such, users may sidestep statically configuring or whitelisting external entities and their respective Istio resources with service meshes by providing the NF Application with a dynamic API to configure newly discovered peers through the Custom Configuration Kubernetes Operator.", ¶40]
[" A CRO 14 may be a new type of object associated with an external entity 112 for use with the Kubernetes control plane 108. CROs 14 may be different from the native resource objects used by the Kubernetes control plane 108. CROs 14 may include custom resource definitions that define what items are required for the CRO 14. Example of custom resource definitions may include, but are not limited to, host presence, annotation owner presence, host information, routing information, and/or timeout information. The custom resource definitions may be specific to the services 10 and/or the external entity 112 or a use case. As such, different external entities 112 may have different custom resource definitions for the CROs 14 associated with the external entities 112.", ¶48]

Baid does not teach the sets of type-specific queries comprise JavaScript Object Notation (JSON) Matching Expression Paths (JMESPath) queries. Foskett in the same field of endeavor teaches a system for serverless service deployment/ Foskett teaches teach the sets of type-specific queries comprise JavaScript Object Notation (JSON) Matching Expression Paths (JMESPath) queries.
[“The validation circuitry 152 parses the resource descriptions 716. For instance, the validation circuitry 152 may execute one or more object query expressions against the resource descriptions 716 (718) to validate the resource configuration. The object query expressions may be written in JMESPath as just one example, or another query language. If the resource fails to validate (720), then the validation circuitry 152 may report the error (722) and issue instructions to the infrastructure provider to terminate the resource (724). The validation circuitry 152 executes the tests for each laC resource type and each resource specified in the test file for each component (726), and may also report the overall test results (728).”, ¶56]

It would have been obvious to a person of ordinary skill in the art at the time of the filing to modify Baid/McKee/Mazursky with use of JMESPath queries as taught by Foskett. The reason for this modification would be to utilize a well known computing language to perform queries, JSON being a well known language that allows one of ordinary skill to implement such improvement with predictable results. 

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Baid/McKee/Mazursky as applied to claim 18 above, and further in view of Tal and US 2021/0200814 and well known practices.
Regarding claim 19, Mazusky further teaches a status value indicating whether the network resource is available, 
["The orchestration controller 140 manages the active state of the application. That is, the orchestration controller 140 detects changes in resources and updates the application state accordingly. For example, the orchestration controller 140 may detect that a resource is down and accordingly update the application state to reflect the unavailable resources.", ¶40]

Baid/Mazursky do not teach wherein the type of information retrieved by the first and second queries comprises one of an internet protocol (IP) address associated with a network resource. Tal in the same field of endeavor teaches a Kubernetes platform orchestration of containerized services. Tal teaches wherein the type of information retrieved by the first and second queries comprises one of an internet protocol (IP) address associated with a network resource(ip address of resources are determined within a Kubernetes custom resource API system, 128 152, 153) .
["The discovery process is depicted as a flow chart in FIG. 5B. At block 520, the task list in the computational instance is populated, for instance, with a range of IP addresses. At block 522, the scanning phase takes place. Thus, the proxy servers probe the IP addresses for devices using these IP addresses, and attempt to determine the operating systems that are executing on these devices. At block 524, the classification phase takes place. The proxy servers attempt to determine the operating system version of the discovered devices. At block 526, the identification phase takes place. The proxy servers attempt to determine the hardware and/or software configuration of the discovered devices. At block 528, the exploration phase takes place. The proxy servers attempt to determine the operational state and applications executing on the discovered devices. At block 530, further editing of the configuration items representing the discovered devices and applications may take place. This editing may be automated and/or manual in nature.", ¶128] 

It would have been obvious to a person of ordinary skill in the art at the time of the filing to modify Baid/McKee/Mazuskly with querying of IP address of external entities that provided computer resources that services are deployed as taught by Tal. The reason for this modification would be to provide a way to identify external resources using a well known and commonly user identifier.
	Although the combination of Baid/McKee/Mazuskly/Tal does not specifically teach wherein when the status value associated with a particular network resource indicates that the network resource is unavailable, the information for the particular network resource is not used to populate the endpoint data structure. The act of refraining from using something that that is not available is well known. The examiner contends that it would have been obvious to one of ordinary skill not to use a resource that is unavailable and thus not populate an endpoint resource with such information. The rationale for such a modification would be based upon common sense. It would be common sense not to use a endpoint that is not available.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Baid/McKee as applied to claim 1 above, and further in view of Zhang US 2020/0250074.
Regarding claim 21, Baid teaches wherein, the identified set of related network resources to the requested service is a first identified set of related network resources and the group of network resources is a first set of network resources, the method further comprising(containers comprising the deployed service  are group and scaled as necessary, ¶43)
["Service mesh 106 may be managed by a Kubernetes control plane 108. Kubernetes control plane 108 may orchestrate resources of a microservice 110. In an implementation, the microservice 110 may be deployed to run on a virtual machine (VM) infrastructure with clusters of virtual machines and Kubernetes control plane 108 may schedule containers to run on the virtual machines based on their available compute resources and the resource requirements of each container. Containers may be grouped together and scaled, as necessary. Kubernetes control plane 108 may allocate one or more virtual machines for external entities 112 to use to provide the service 10 to one or more consumer entities 102. In another implementation, the microservice 110 may be deployed to run on a bare metal server and Kubernetes control plane 108 may schedule containers to run on the bare metal server. Containers may be grouped together, as necessary.", ¶43]

 after receiving modified sets of criteria for identifying network resources related to the requested service, identifying a second set of network resources related to the requested service base on the modified sets of criteria; and 
["In an implementation, a Kubernetes Operator may be provided that reacts to instances of registered Custom Resource Definition Objects (CROs). The custom configuration operator reacts to deployed CROs and any changes therein, to create, modify, and/or delete the set of Istio networking configuration resources in real-time. The operator pattern may extend the Kubernetes API server (control-plane) with a new set of Custom Resource Definition(s) or CRDs. The operator may watch the registered CROs in real-time and may react to any events, such as, create, delete, and/or modify, and may take the necessary action by operating on the respective Istio networking configuration resources. As such, users may sidestep statically configuring or whitelisting external entities and their respective Istio resources with service meshes by providing the NF Application with a dynamic API to configure newly discovered peers through the Custom Configuration Kubernetes Operator.", ¶40]
["Service mesh 106 may be managed by a Kubernetes control plane 108. Kubernetes control plane 108 may orchestrate resources of a microservice 110. In an implementation, the microservice 110 may be deployed to run on a virtual machine (VM) infrastructure with clusters of virtual machines and Kubernetes control plane 108 may schedule containers to run on the virtual machines based on their available compute resources and the resource requirements of each container. Containers may be grouped together and scaled, as necessary. Kubernetes control plane 108 may allocate one or more virtual machines for external entities 112 to use to provide the service 10 to one or more consumer entities 102. In another implementation, the microservice 110 may be deployed to run on a bare metal server and Kubernetes control plane 108 may schedule containers to run on the bare metal server. Containers may be grouped together, as necessary.", ¶43]

["Kubernetes control plane 108 may also automatically manages service discovery, incorporate load balancing, tracks resource allocation, and may scale based on compute utilization. Kubernetes control plane 108 may use native resource objects to perform these functions. In addition, Kubernetes control plane 108 may receive information, for example, through different yaml files. Kubernetes may use the information received to allocate one or more resources of the microservice 110 to the external entities 112 for providing one or more services 10 to consumer entities 102 that may want to use the services. For example, in the virtual machine implementation of the microservice 110, Kubernetes may allocate one or more virtual machines to the external entities 112 for providing one or more services 10.", ¶44]
populating the set of endpoint data structures with (1) a second group of network resources in the identified second set of related network resources and (2) information retrieved using queries in the sets of queries( a CROs having one or more CRDs that allow identifying  name and other information for an external entity, an external entity being the device upon which resources can be deployed and user, ¶s 12,35,48, 62)  
["The method also includes creating, in response to receiving the request from the consumer entity, a custom resource object for the service provided by the external entity. The custom resource object includes custom resource definitions that define characteristics of the service and routing requirements for communications with the service. The method also includes providing the custom resource object to a Kubernetes control plane that manages network resources of the service mesh network and instructs the Kubernetes control plane to dynamically create one or more service mesh network resources for the custom resource object and configuring the one or more service mesh network resources using the custom resource definitions. The method also includes enabling communications from the consumer entity to access the service provided by the external entity by using the one or more service mesh network resources.", ¶12]
["Service meshes may be managed by Kubernetes, an application programming interface (API), that orchestrates microservice resources. ", ¶35]
[“A CRO 14 may be a new type of object associated with an external entity 112 for use with the Kubernetes control plane 108. CROs 14 may be different from the native resource objects used by the Kubernetes control plane 108. CROs 14 may include custom resource definitions that define what items are required for the CRO 14.”, ¶48]

[“At 314, agent 114 may send a create message to the Kubernetes control plane 108 to create a new set of Custom Resource Definition(s) CRDs for a new CRO 14 for the external entity 112. The create message may include any custom definitions for the CRO 14. For example, agent 114 may identify details to include for the CRO 14, such as, but not limited to, the name of the external entity 112 and/or information about an annotation owners for the CRO. Each CRO 14 may have different CRDs. Thus, each CRO 14 may be designed specifically for different external entities 112. Kubernetes control plane 108 may create a new CRO 14 for the external entity 112 with the set of Custom Resource Definition(s) CRDs provided by agent 114.”, ¶62]
Baid teaches use of a CRD to deploy resources including where such resources comprise a an endpoint group of resources (Baid,¶43 cluster of virtual machines). Baid thus implies the CRD defines an endpoint group i.e. cluster of nodes/resources. Even if it Baid does not specifically teach populating an endpoint data structure to include (1) a defined endpoint group that comprises a group of network resources from the identified set of related network resources and (2) information about the network resources in the group of network resources, wherein each network resource in the network-resource group serves as an endpoint for providing the first service, and, providing data about the defined endpoint group to a set of service engine controllers that configure a set of service machines to provide a second service for the defined endpoint group. McKee in the same field of endeavor teaches a system for container deployment using CRDs. McKee teaches populating an endpoint data structure to include (1) a defined endpoint group that comprises a group of network resources from the identified set of related network resources CRD can define singe machine or a cluster of machines, ¶37).
[" According to one embodiment, creation of a cluster involves selection or input of cluster information 305 (e.g., in the form of a cluster blueprint (e.g., cluster blueprint 105)) via a CaaS SaaS portal (e.g., container SaaS portal 130). The CaaS SaaS portal may control the CaaS controller 360 via API calls (e.g., kubectl API calls) to the API server 370. In the present example, the API server 370 provides Custom Resource Definitions (CRDs) (e.g., cluster CRD(s) 372 and machine CRD(s)) for various objects supported by the managed container service, including, for example, a cluster, a machine, a machine set, and a machine deployment. Depending upon the particular implementation, the CRDs may be based on Kubernetes community “Cluster API” CRDs.", ¶37]
 and (2) information about the network resources in the group of network resources(info regarding the cluster defined in cluster CRDs, ¶21) .
["As used herein “cluster information” generally refers to information indicative of resources desired for a cluster. In some embodiments, cluster information may include a specification from bare metal aspects to container application aspects. For example, aspects specified by cluster information may include overall cluster parameters, machine type, networking features, storage specifications, and service definitions. In various embodiments described herein, the cluster information may be represented in the form of a cluster blueprint, which may be used to define the cluster specifics including compute, storage and networking and how these are to be assembled to build a complete functional cluster (e.g., Kubernetes or Docker).", ¶21]

 wherein each network resource in the network-resource group serves as an endpoint for providing the first service(worker node is an instance of a node providing a service as part of a cluster, ¶43), 
[" FIG. 5 illustrates data associated with a blueprint item 500 of a blueprint meta-language or schema in accordance with an example embodiment. The blueprint item 500 may declaratively describe the desired cluster, for example, including master and worker node sizes, amounts, and quality attributes (e.g., availability and performance). Cluster blueprints may also define required storage and networking characteristics as well as other curated services to deploy, for example, cluster and workload observability services. Depending upon the particular implementation, cluster blueprints may also include service-specific representations of desired state as well as other well-known representations (e.g., Terraform infrastructure plans).", ¶43]
, 
providing data about the defined endpoint group to a set of service engine controllers that configure a set of service machines to provide a second service for the defined endpoint group(Baid ¶44 teaches orchestrator using CRD handles deployment of load balancers and other services to support the deployed resources, when the resources is  cluster as taught by McKee the combination of Baid/Mckee would result in an orchestrator deploying load balancer for a deployed cluster). 
[“Service meshes may be managed by Kubernetes, an application programming interface (API), that orchestrates microservice resources. The microservice may be deployed to run on a cluster of virtual machines and Kubernetes may schedule containers to run on those virtual machines based on their available compute resources and the resource requirements of each container. Containers may be grouped together and scaled, as necessary. The microservice may also be deployed to run on a bare metal server and Kubernetes may schedule containers to run on the bare metal server. Kubernetes may also automatically manage service discovery, incorporate load balancing, tracks resource allocation, and may scale based on compute utilization. Kubernetes may use native resource objects to perform these functions. Kubernetes may receive information, for example, through different yaml files. Kubernetes may use the information received to allocate one or more microservice resources to the external entities for providing one or more services to consumer entities that may want to use the services.”, ¶35]

It would have been obvious to a person of ordinary skill in the art at the time of the effective filing of the instant application to modify Baid with a CRD defining a cluster as taught by Baid. The reason for this modification would be to provide more efficient deployment of a service cluster.
The combination fo Baid/McKee teaches service engines(i.e. control plane) that provides load balancing of resources(¶44) but does not teach  wherein, when the first and second groups of network resources are different, the API server provides the set of endpoint data structures including the second group of network resources to a set of service engines that performs a load balancing operation for the requested service that updates a set of load balancing rules based on the differences between the first and second groups of network resources.
Zhang in the same field endeavor teaches a system for a orchestration testing platform. Zhang teaches wherein, when the first and second groups of network resources are different, the API server provides the set of endpoint data structures including the second group of network resources to a set of service engines that performs a load balancing operation for the requested service that updates a set of load balancing rules based on the differences between the first and second groups of network resources(Zhang teaches the ability to apply different load balancing rules to groups of agents i.e different resource groups, customers, the need to test different load balancing rules implies that in a production environment each customer/tenant that request services may apply different load balancing policies  )
[" In an embodiment, a container environment 200 includes an API 202. The API 202 includes a set of programmatic interfaces that expose, respectively, different functions of the container environment 200 (e.g., functions of a container platform, not shown) to one or more consumers of those functions. For example, the API 202 may include one or more programmatic interfaces configured to instantiate a container, pause a container, terminate a container, restart a container, and/or any other kind of API call specified by the API 202 or combination thereof. The API 202 may be supplied by a container management service, such as Kubernetes or Docker Swarm.", ¶55]

["In an embodiment, the system selects a test orchestration agent (for ease of discussion, referred to here as “agent”) to handle the request (Operation 606). The system may select the agent from one or more pools of available agents. The system may select the agent based on a load balancing policy. Different agents may be associated with different sets of underlying hardware, and a load balancing policy may be based on resource availability in each set of underlying hardware. For example, a load balancing policy may be based on CPU usage, memory availability, and/or any other kind of resource availability or combination thereof.", ¶91]

It would have been obvious to a person of ordinary skill in the art at the time of the filing to modify Baid/McKee with an orchestration system that can apply different load balancing rules to different groups of resources as taught by Zhang. The reason for this modification would be to allow customers/tenant to apply load balancing rules customized to the needs of the customer/tenant for the set of resources upon which services requested by the customer tenant are deployed.

Applicant Remarks
Applicant’s arguments with respect to claims 1-5 and 7-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument made responsive to claim amendments.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOM Y. CHANG whose telephone number is (571)270-5938.  The examiner can normally be reached on Monday - Thursday from 9am to 5pm.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Philip Chea , can be reached on (571)272-3951. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 
Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/TOM Y CHANG/
Primary Examiner, Art Unit 2456